ACCEPTED
                                                                                   01-15-00399-CR
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             11/2/2015 10:52:13 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                            No. 01-15-00399-CR

                                   In the                         FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                              Court of Appeals             11/2/2015 10:52:13 AM
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk
                                   For the

                           First District of Texas

                              At Houston
          _________________________________________________________

                       Trial Court Cause No. 1391752
                           In the 339th District Court
                            of Harris County, Texas
          _________________________________________________________


                       DENE RAY McCARTER,
                                  Appellant
                                     v.
                       THE STATE OF TEXAS,
                                   Appellee

         ___________________________________________________________

2ND MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

  __________________________________________________________

                                       VIVIAN R. KING
                                       State Bar No. 00784399
                                       2202 Alabama St.
                                       Houston, Texas 77004
                                       (713) 222-2019 Office
                                       (877) 753-6706 eFax
                                   Appointed Attorney for Appellant
                                      1
TO THE HONORABLE COURT OF APPEALS:

      NOW COMES DENE RAY McCARTER, the Appellant herein, and moves

the Court for an extension of time to file Appellant's Brief in this cause, pursuant to

TEX. R. APP. PROC. Rules 10.5 (b)(2) and 38.6(n), and in support thereof

would show the Court as follows:

                                          I.

      The Appellant in this cause was convicted by a jury of Murder in the 339th

District Court of Harris County, Texas in cause number 1391752 and Appellant

was sentenced to 52 years in Prison in the Texas Department of Corrections,

Institutional Division. Notice of Appeal was properly filed on December 04, 2014.

                                          II.

      The Clerk’s record was properly filed on June 15, 2015.

      The Reporter’s record was filed on July 09, 2015.

      The Exhibits were filed on July 15, 2015.

      This is a voluminous record. The case is complicated.

                                         III.

       One previous extension has been granted.

      Appellant’s attorney is requesting an extension to November 06, 2015 to file

Appellant’s Brief.

                                           2
                                        IV.

      Appellant’s attorney is requesting this extension of time to file Appellant’s

Brief due to weekly trial settings and other cases requiring research and court

appearances, and, specifically a 25 to Life case set on Monday, November 02, 2015

in the 179th District Court (Casue #1450399).

      This motion is not made for delay, but instead, to ensure effective assistance

of counsel.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on

behalf of Appellant, respectfully prays that this Honorable Court grant this

extension to November 06, 2015.

                                    RESPECTFULLY SUBMITTED,
                                    /s/ Vivian R. King
                                    VIVIAN R. KING
                                    Texas Bar No. 00784399
                                    2202 Alabama St.
                                    Houston, Texas 77004
                                    (713) 222-2019 office
                                    (877) 753-6706 e Fax
                                    VivianRKing@msn.com Email
                          CERTIFICATE OF SERVICE
    As Attorney of Record for Appellant, I do hereby certify that a true and correct
copy of the above and foregoing document was emailed to Appellate Division and
efiled with the office of the Honorable Devon Anderson, Harris County District
Attorney, on November 02, 2015.
                                                  /s/ Vivian R. King


                                         3